Case 9:19-cv-00085-DWM Document 100 Filed 07/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION

KATHERINE GUINNANE, individually,
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,

Plaintiffs,
VS.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

Defendants.

 

EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/ WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

Cross-Claimants,
VS.
NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

Cross-Defendant.

 

 

CV 19-85-M—DWM

ORDER
Case 9:19-cv-00085-DWM Document 100 Filed 07/29/20 Page 2 of 2

Plaintiffs seek to file three documents under seal in support of their motion
for sanctions. (See Docs. 84-86.) As previously explained in Docs. 81 and 83,
there is no basis upon which the lodged documents should be sealed or redacted.

Accordingly, IT IS ORDERED Plaintiffs’ motion (Doc. 86) is DENIED.
The Clerk is directed to unseal the documents lodged at Docs. 87. These
unredacted documents will be considered in conjunction with the pending motion.
The parties must keep in mind Rule 26(b)(1) of the Federal Rules of Civil
Procedure, which allows for “discovery regarding any nonprivileged matter that is
relevant to any party’s claim or defense and proportional to the needs of the case.”
Motions to seal documents such as those referenced here are a waste of time and
effort by both the parties and the Court. See also Fed. R. Civ. P. 1.

DATED this MGhey of July, 2020.

17:04PM,

Donald W. Moll as District Judge

United em ct Court
